 

a Me TS

+ et one a thas 3

Case 1:15-CV*OS353:Gtie - sDocut ent 38-3 Filed 12/11/20 Pagé 1 of 12 ~-

SA Oe ok wae

ae tiadts s nae tr

 

 

 

 

 

 

Windows Novell Login UCcS Mainframe
Username: wordrpub ccwocop072 Username; cwop010 Password: ccz00i
Password: worpub0] | Password: support2

 
       
 

 

re ;
Riese aera arty

we
a OR eh

 

 

 

Printed Magne

AOL a Beacn es Gow Mi {\ im

Gein pines md ret W320, Pow in tnd iew Aya Bs

 

 

cC#

 

 

Agency, sub-egency, and E..@ ° + (ilices Daly) :
DEFENDANT'S DESCRIPTION: Driver's License # __ Sex -W\_ race WILE BB wr 0
Hair Crowe \ EyesCuicen Complexion {Gina Other THO pos. 316 11470. WD:

APBLICATION FOR STATEMENT OF CHARGES Page 1 of.
}, the undersigned, apply for statement of charges and a sumumans or warrant which may lead to the arrest oF the

above named Defendant because on or about NOW Ab 20s ] _ at “esnpmars eters
Tdword Lee Cocmean: , the above named Deft ha
L_YMO CONST ay yan filowed ne. rnreat ta Eeime Kas _phreatend ya forceFotlue_ hel

My hamils to “ve wwy-Cell prone s- bike my. Mirror os

 

 

 

 

(Continued on attached pages) (DC-CR-O0IA) » aa
I solemnly affirm under the penaltics of perjury that the contents of this Application are true to the best of my knowledge,

 

 

 

 

 

informa and belief. |
~ N AOL. Ofticers Signansze
“Prnad Ven
1 have read or had read to me and ] understand the Notice ont ick of this form, . |

Woy. 20 2.617

   

 

 

Jadge/Gemmissions?.

Tigre

 
 

 

7

Case 1:15-cv-03355-GLR Docutient 38-3 Filed 12/11/20 Page 2 of 12

 

 

 

 

 

 

 

 

 

 

 

  

x
Windows Novell Login ucs Mainframe ar

El Username: worlrpub cewocop072 Username: cwop010 Password: ccz00!

#) Password: worpub0l Password: Suppor

«! 7 ure . _ ater h

re hai? ee

— ee Poa ae : ; eda or 4 . ae a
ats ated er Tet EVRIO Ce cert ad rt Sofa Qt

bore: Help

 

"5 compiimce with the PRE/A Standard and tor, heen apeontiresd anky m.prSvant modhc ae

 

leah toh

 

rt a in PRAT, Mey — - ' -
L Covimeaun Cohwcrrel lee =
APPLICATION FOR STATEMENT OF CHARGES (CONTINUED) Poge__of

Aiveycution | sowed 68 ada 2 toy 5. ot outside

 

 

 
    
  
   
  

 

 

 

Ok A)
1 nts ) - rads t - panne. ‘he be ‘May Fingcranls
ACY Hurt aah non iS:

We ni mug \ fel, (OPOYYe
Ngeet Qxgouk Sepevotion aijoemnunr. Ve guid

MY. vali Wi We Wwiki vould, Wor ek we jeeuvve.-
0

_windous_Gimést. Dred ang. he dnytng +0 +}
Qrewens yd Cork lpawing.. He Kalk mu. P.clovey Site |
Twityec + note be Tawens Wy Pineal iin my Curso | weet 30

Ae TUX* DUSLNOSS PANLNE. orc 46 Gnd my-onane. Call so |

“Corie... Ye" Fovioweds vio oifiel in Eton ph Yersele ssbrnget0

ing. yet Culled trie: polices, waentt-+0. Boye a

ons _on Dues 0d WL. ay ai Ot £0 OO NOCN WAG Ce L. owed.
ee COnb \ Yor WAR: ‘pectiuse’ Wis

20pm wa yoalcle ‘Ard “whs’ oath Tay np. SOPH ae -

 

  

 

      
       
    
   

  

  
 

 

 
 
   

 

 

 

 

 

 

 

 

.
 

 

 

at ht ae |

v4 hy - iled 12/11/20 Page 3 of 12
er 2 | Case hidSncQ3328,GLR , Document 38-3 File

ON A Ta oy

 

 

 

 

 

 

 

Windows Novell Login UCS Mainframe ;
Username: worlrpub ceworopd72 Username: cwop010 Password: ccz00i
Password: worpub01 Password: support2

to Favorte: Help

 

 

 

 

 

 

 

 

oe PLS Buel. i “+ DC Case: DZS

oo COMPLAINANT” ae welcpn ct | OM BEAL “EDEFENDANT; == PAE ERS
CARMEAN, EDWARD CE e~ Cie me ay £NCHET. wacieen)
Pred Nime

 

 

6 a Smow Hite Rup [ort Powers hence
Stow Hite MD E1863 LOFISERS Scand © EMD 21611 agzeraieg

Agency, iob-agency. md 1 F

 

 

(ricer Only} *-

DEFENDANT'S DESCRIPTION: Drivers Licensed _ Sex Face W He 50; i7¢
Hair BLO Eyes Be 0. Complexion. €2 Other _- pos Y/ 2e/ 92 Ip

APPLICATION FOR STATEMENT OF CHARGES
the undersigned, apply. for statement of charges and a bun or warrant aot ne lead to the arrest of the
above named Defendant because on or about Novsm BER Zp, lh 287%, LR 2568 New SPuseuey
Bowe mesg Wicemies ARYL MD "+, the above named Defendant
Enon. Diels Gospel, bp acer fay rine TRC 0 ae.
Son WPS aio per

a ay,

Thee ye. -Bine prs Hwy By Mo Ai a4 By 7 TRive-
HEY Cigtit enewd, @ "FRA

Bye MY net Hawn 4 & pene iy
Pavey Chom THe Laer ag HA pie CC THs STiows Rh

 

 

 

{Continued on attached ae _ oa pages) (DC-CR.00i A)

: contents of this Application are true to the best of iny knawledge,

_ a mnie a eM

1 solemnly affirm under the
information, and beltef.

4 -
T have read or had me to me and | understand Ibe Notice on the back of this form.
‘f2Ze

at Fee

AR ng RESETS SR ae
™ ee LT HY

 

perry)
Loess Eanes

 

 

 
 

~ “CASS TS6V-OS355-"GIR “Document 38-3 Filed 12/11/20 Page 4 of 12 a |
Jo ad.

ieee ements at eth ge

 

Mainframe
Password: ccz001

 

Windows | Novell Login
Username: worlrpub | cewocopo72
Password: worpubO1 |

 

 

Username: cwop0i0
Password: support2

 

 

 

 

 

camera) aceL Mm,

APPLICATION FOR STATEMENT OF CHARGES (CONTINUED) Page “2 16

Tres Ot cud Ran egret eatemer ev To Whew Bi Ay ceaom |.

HER Prein’ av eguananst WHERS SHS Femi “To

Belt ET pay oT EV? Wrens HO ABE PeaTtrv TAWES, uN THI

HE LYST ConPlis Weycs Eton Toon (F_ ORTE: Wer reS
|S Aca BAT Lstriy roeed as, | £

 

Reser Lani ne THe Ao Rego. ALE To 60
ITo One son's COstiuan Souezo.. Cae wos et |
\\lo vee ners) Qs ereess PPO Th WOT wb Swi ky
THE AKERS POE Minte= Lor Th" ewerHet Dis Cres
Cut fRofoswy | “SepReAT Ion RoR om Ent”. THIS Cruscd
Cam Te Bvtions prety @ Wl, "We sto rp

n Shinde AB owt aT OF Laer Cor Sug Sends. PPP O1 0TH

t

 

 

   
 
  

 

 

 

 
—— ee ee ore — - —_ ee

   
  
  
 

REMEMELA TO 10 0
ga aCTRONS
-

   

ea war | pee an cers ree na hee Fe oe i ee

 

 

 
 

 

 

 

ri:
* ucs Mainframe
Windows Novell Login : -
Username: wonrpub cewotop0?2 Username: cwop0l0 Password: ccz001
Passvord: support2

 

 

Password: worpubOl

 
  
 
  

eo
To ue Son's CBee Gowieco | Poms, hte
Ve Was pts) Os oterRs AP PD RTM AIT me SR tv

THE AREAS PAE Cine Lor Td. EURT HER. DiS CUS
OU fRofossp “SepacArion | AER.” THIS ruxcd

 

BYG Howes |
| deren THe pe ronsT RET WHICH Wis Locerey v7 ioe |
\Wareony Srelet- Cruciate. 2, TosB very Mae trssnry -
| euneen OUk Sen TH meds. ea 2818 Ds cer
|Aoutne 2ECisTeRED To BeTu. Oe, WS MES THO

 

 

Case 1: 15 “GY 03355-GLR Document 38-3 Filed 12/11/20 Page 5 of 12

Sedan

7 au L rar! a v ns se 3 25 ct ti
Tere 3

Cette To gtans Part @ VELA ME, Wa STO resy|
Liliane. AB owe a _§ UsIET. Fok. Cue Sores. PYPPOL oT? a

 

MAR PRAYERS of THE Lonn, & Site rim” Ime tS
u [2 @/ 12 #7 Lome , ts z=
Dats eA palicant’s Si eran ay

C Wmrestaes tnd Wiee 2 rhs.

~ Printed Name

 

 

Tr#171001724401
DC-CR-DH A (Rev, 04/2015}

a
i
aot ECTS

Cas@41:15-cv-03355-GLR Document 38-3 Filed 12/11/20 Page 6 of 12 2a

*
voy
\ + tree te OE a

 

~—
1

   
     

 

 

  
  

 

 

 

inframe
Windows | Novell Login ucs Molla fo
Username: worrpub cowocop072 Username: cwop0id Password: cc
Password: worpub0l Password: support2

 

 

 

 

 

% . . yreereettit vk 14 iD aia
‘oto Favote: Help :

te fle Cais compliance with tre2OR 4 durdardendéas bea opetidenad aril tc preted spade nat or

 

 

 

 

 

as one SonT, WH SHE Gor wee THe PLIWES

 

 

 

— mn
— . = Ta

 

J weer to THe “opiwes Vaneow To reLu enerer ;
o (hentet KWBouwr Cue THe TH ET’ SeEn PAD. TOQRM,

Catia Bee ‘Ptritetcw A sree se STULL HTH a
LT CPL

 

 

  
 
   
 
 
 
 

jut. 6 Oval

udtiicus,' @ Taok THs alone
ZT Bouvet Cece. emi” Lue tesé PHoMs,, Raci

ck THE V¥H tices @! BE PEVASSEWAL f. STR#=e D -
ie Gere wd Cietr & LPET. Re he, My Bad a b4000_

OF MY Super SHier ye BA” Cee ze Kee: pus
le poo Of S2_VeT JUG Te

 

Pros CU sOvy nes er crs Contenrcs
Le@swyo sryue AL SeenTenrsy g BeuLces” an rege

RIGHT Bem © Qieier mupod “KIO. beam Reni s7 75°
BETIORS . Rcter, G-oT Geck {eto THe” UH crak a

nat ‘

COROT RAED
To GPAs my RIGHT PRM, QPCR my Cans eT VACK ETS
Kier Pocket, TRICK THE ComTeneTs oF THE

     
 
 

POCKET
joer, WAY ome KES, PPA at Gram MY BEncY ip
ice BR POCKET Kane

 

CHAT WRS Cliredy To my

   
  

 

 
- . -—

Case 1s15.cvs09385- GLR . Document 38-3 Filed 12/11/20 Page 7 of 12

 

 

 

Windows _ Novell Login ucs Mainframe
Username: worlspub cowocep)72 _ Username: cwop010 Password: ccz00i

Password: worpub01 : Password: support2

 

 

 

 

 

 
  
    
   
   
   

> GERBR ry “gt t Ler “Keine My. (BRO a Hoon
OF My Sweet SHleT 7h RA ATT eter te Kee yrs
EGom ef {wt iwe Tne Pros uso wr (TS conmmgor
lef ewwo seyew aL SeeMTOss Bhurtes on my

' EAGHT pam © Oreqer’ yi OU: Cio FLO PREHSLS
netiosns. Choe cor Gee ui jo THe: USHiest e Const paste
TO Gees my RIGHT RAM, BPC IM MY Cnet SAK ET'S.
|fieHwT Pocegst, TA CIM THe COMTENTS OF THe Pocket
Owl, LF ML cme Kens, RPA of Gum oe MY BLACK iw
\Couae Pe CST Kmace THR wRS cliresy To ney

 

 
 

‘F

—

Etorct ier AEROS pocket |
w fzaf/2zer? EFT LL
) Cramer = C.

{ Pranted Nanc

a . T4174001724404
!DC-CR-OOEA (Rev. 04/2015) a '

. = -
52

      
       
   

 
 

ne - - ue.

~~ Case 1°15-cv-03355-GLR Document 38-3 Filed 12/11/20 Page 8 of 12

 

Windows { Novell Login ucs Mainframe
Username: worlrpub cowocop072 Username:cwop0i0 | Password: cez00l

Password: worpub01 . Password: support2

 

 

 

 

 

 

 

 

. DEFENDANTS NAME {LAST, FIRST, M.}.)

Chime, Pace M.

po _ APPLICATION FOR STATEMENT OF CHARGES (CONTINUED) Page Leb b

 

Louder Hovisd Sue ywts Lemur ae THe poricd,
| peotenn THE PHoms Back imro THe VEH ICUs Bren
\ perma THe PRIUS FRoys WIDOW. unica, Kas oP,
la BL faces Ta Chim Down, GSputi rit Sick oud
\Son cw pe THE Ue sek. Kircece Purr THe Ver C15 |
| yw AGEV ESE I Usrt lL TWWS LEVIS 6h IT PaectiRiey |
 \onaecie my UPPsp Body wetil THE Obie s SOE
[SOS views pugee® CTRuck MY LEET ELBA, mov re
HTMeriReee FOC BRIO FLED CREEL nde IT Rare.
COMTIMANO BAK AROS WTO THE PATH S of Z
THER VEMICUST TRMveR Ste THE PMR Ais Lor,
waa tneace Them Ta Clam on Tein e BRBEKIT
Ae 46L. Ther PT THe Venice iw  Betvum TO me
© THe. wR of - THE STH iced y, STAC pre “THT
é CSET SATS A) THs PRO eS SS.

 

 

uy -

  
   
   
       
          
    
     

  
    

 
ee

; Z or ; Case 1:15-cv- .03355- GLR Doc

 

Mainframe ~

 

Windows { Novell Login ce

 

“Password: ccr00i

 

cewocop072 | Username: cwop010

Username: worlrpub | )_
Password..support2

Password: worpub0t ;

 

 

  

 
 

aoe UTC TE MeN CuorT 8 CHM. BO “THE.
Hoop of THE UsHIad 2 Toro PmeHs2 Te ytor
yus te HOTWG PAG Twice GiTH TH. SSH (es |.
Ve THe open Pee m THe. peo. | Becevy)}
very FROM THE Ver ey er Got Spek “inte Mey
eee To ceum “Hare sHonds ¢ Ree. HS Fe.
Worcs @ Stow O rr Se tTH. Owe Lon pre THT VET
Waren. Stet “AM Oe: THe poo You
Sriov ve eur Ewen WITH msi, To. Toue. Y

Ww?
GUL CET Mou, ow ITE TOO Lace Z
Cont mar rre Ue ge regers —

 

 

hee Seis LAPS ow THe bine _| PSgimsto wr}
whales So LECCE, °

 

 

. ro

‘“ 1 i

 
ie Bas RELRaguMent 38-3 Filed 12/11/20 Page 10 of 12 we

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Windows i Novell Login ucs Mainframe ,
Vsername: worlrpub | cowocop072 | Usemame: cwop010 Password: ccz00t :
Password: worpubOl | ; Password: supporte ;

2 Bi rcectiodb: 2
|
re = - : oe eS {inet
APPLICATION FOR STATEMENT OF CHARGES (CONTINUED) Page 6 of b ‘
, — |
as UITH ATH Pou oS Lee permet Te ?
YVHOe constrer w/tH Hee ptr Royer Erems _

(UG) Sewn Davy sien, ‘Stes eT, (6 #eest=tens fe .
Srf& Rep mes C4aheraer wero THS 0 ceicsS wf f : |
So, th onw BMA In ThE BEEK - Crore. ot {
hevceser ar n HicH tate cf sem pp THES | .
Phin ter e PRounrd THE RuricwoprrA ww Try:
Ove son. AE To :

& S. of fn Ths) VGH ic Tus, TT Pema iw THE o ao i

 

retR & seokes uu) SALISBury Pounds Onenpm

 

 

 

 

 

Re | 7 ‘fi
[OSE ess | aa wits Queso Khom Thee Scone,
pi4 PULRCI2 UT S.erft FRI ius on SCrtuay @ POT GEA. t
Prey YMA Re i

 

 

 

 

 

Au BV Eros W1ia OCcun

| SS tt OO My TRUR!
 Paticomice Guar Meryem

 

 

LE Aniy -

errr |
ne
ii ee” 2 ort Sr

 

 

an a rai Be
A eet
aa —

nama
ree - . ~

Case 1: 15- CV: -03355-GLR Do ocument 28; 7 Elect 1 2dele Oana em— dee 2.)
_— aia , ary ‘Su 5: ae

Windows | Novell Login | Mainframe
Username: worlrpub ccwocop072 Username:  gpbTd Password: i ccr00i

aman Password: worpuyO] Password: support?

 

      

 

 

 

 

 

 

 

 

: a APPLICATION FOR STATEMENT OF CHARGES (conmINUED) page S_ § of 6 {

 

[
|
|i ah rE
¢ | ees PARK, rem ere TT! meee conrney |
a eee bine AGT a CAL HS Se milAT tan O0wt, q |
nce om one Sen: “Rs a: RP RoReM OW THS UH
eo tne ‘see THE VWeHeus wy, , CEUSRSE | Pe Rv Inte
| eel. SH AR Plot To
: Hep _Ket
| ‘i CHT, rol
be a UseT KNEE of THe, : Sree |
f

Te
WLS ort c ORE AT - S105, ER out

THE Prone an

\-srve 6 estRUSY, OT r+ .

: oe & Werte! THE Wiest! "ay mK a = Pedr
CED. THs

Hop of TAS
Usrlens BBC 3
Que 6. KLEE in Ge VA. “i bes Soa Pact. Te | Etoe

‘\& TH Es ri AT SH
er z. OT ey, Pie, PS aa ee J Leys |
FRom, THs Wer eur. Teo ? Gpeie (: Bucevy

 

 
  

 

 

 
     
 

 

 

 

a eT Care ee ee ae
ft

 

   
   
  

   

 

   
 
   
  
   

 

Windows Novell Login ucs .
Password: ccz00I

 

ccwocop072 Username: cwop020
Password: suppart2

 

 

 

Username: worlrpub
fea Password: worpub0l

 

 

" ; i Mainframe

 

| Body
S08: VieTtu. Wikre STRuck oad LECT. ELR avd, po me. |
TH rm i@2or C6 BUD ‘& HSS CROCICI nA iT, frciich.
tee i BACK OOS wacom THe: Pate S oe Z

 

  

   

eee

OotHITe VEH cus TRY ERS i” sys ‘PAR. sls Lost

ar val rh oe

#

1

L.

1 Omid ine, “THEM Ta #1 OC jai" One, APa A e. ABROEES

' \Pocerer.. THe. PUT! THE U UerHick. “ine: PIU “To. pra Y
Jour f: THE WR of THE DEH CUFT, STRRUL IAN THE
(steer oe oe. 1 Leer Ure. JA) Tig “PRocsiss, .

wo! woke

oe

 

NEE oot 3 inns pee weetcor 4 wer pete Bienen,
Des To Her. Hiv inw: Se. Son te “TH. Wer cs Yo

ky Viale =
Lee me Eacmae Boa of m9 roe
elesfep ee Fe

. ‘Applcnsts Signs 7

Canpecan Sue RD L le

 

   

cM

   

     
    

 

wee tek

Tr#474001724401
DC-CR.ODIA (Rev. 0429)5)

 
    

 

eee
